Citation Nr: 1539214	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  08-10 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include as due to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel



INTRODUCTION

The Veteran served on active duty from July to November 1979.  He also has approximately 20 years of service in the Army Reserve and the Alabama National Guard.  This appeal was remanded by the Board in October 2011 and March 2014 for further development and is now ready for adjudication.


FINDING OF FACT

A bilateral foot disorder was not chronic in service, was not shown for many years after service, is not causally or etiologically related to service, and is not caused or aggravated by any aspect of service or secondary to service-connected disabilities. 


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated by service and is not due to a service-connected disability.  38 C.F.R. §§ 1101, 1110, 1131, 5107(a), 5107A (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.655 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); foot edema is not a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

An appellant may also be eligible for benefits in veteran-status based on any period of ACDUTRA where he or she was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA where he or she was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 1131; 38 C.F.R. §§ 3.6(a)-(d), 3.303(a) (2015); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).

The terms injury and disease are distinguishable.  Specifically, an injury must constitute some external event that occurs during a period of ACTUDRA or INACDUTRA, but may encompass any event that results in a disabling condition even though the resulting disability was not immediately manifest.  However, the fact that a disorder merely became manifest during a period of INACDUTRA may not be sufficient for VA purposes. VAOPGCPREC 86-90 (1990), 56 Fed. Reg. 45,712 (1990).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  

First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

After a review of the relevant evidence, service connection is not warranted for a bilateral foot disorder.  As an initial matter, the Veteran's has asserted that his bilateral foot disorder is at least partially attributable to his right knee disability.  

Service treatment records are negative for any in-service complaints, treatment, or diagnoses pertaining to the foot.  In the February 1978, October 1979 and January 1990, and February 1999 Reports of Medical History, the Veteran denied having any foot trouble; however, he did report having a history of a broken right arch in 1966 and right foot fracture as a child.  Examination of the feet was normal according to the February 1978, October 1979, and February 1999 Reports of Medical Examination.  The are no further service treatment records pertaining to the Veteran's feet.

The Veteran was afforded a VA examination regarding his feet in December 2011.  At that time, he reported having chronic issues with both feet including pain and swelling during the past few years.  He stated he was placed on water pills and gabapentin around 2005.  The examiner also noted that the Veteran had a diagnosis of rheumatoid arthritis affecting the ankles, wrists, knees, hips, shoulders and elbows.  

Upon examination, the examiner noted that the Veteran had trace edema over bilateral feet and also some slight discoloration due to venous insufficiency.  The X-ray report revealed no acute fracture or dislocation, bilaterally.  There were small calcaneal enthesophytes seen at the attachment of the plantar fascia; however, there was no significant joint space narrowing or degenerative changes noted.  Additionally, there were no bony erosions or ankle effusion.  Os trigonum was seen on the right and the soft tissues were unremarkable.

The examiner determined that there lacked any objective evidence for a current bilateral foot condition to have started in service.  He further stated that the Veteran's rheumatoid arthritis and coronary artery disease, which were diagnosed after service, were the most likely etiology for the current feet condition and not the right knee disability.  As stated by the examiner, based on the Veteran's own statements, the bilateral foot symptoms started after service.  The examiner diagnosed only "feet edema."  In any event, neither the feet edema nor X-ray findings were clinically diagnosed during the Veteran's active duty service, or during any period of ACDUTRA or INACDUTRA.  

Essentially, the Veteran was diagnosed with feet edema in 2011 and, while the examiner noted the X-ray results, he did not discuss the impact of these findings, if any.  Even if the Veteran does experience another foot disability disorder other than feet edema, he has not cooperated with the treatment and examination opportunities available.  Therefore, the claim must be decided on the record.  The Veteran failed to appear at a VA examination that may have clearly identified the impact of the X-ray findings, if any, and any possible relationship to service or to his service-connected disabilities.  The X-ray findings regarding the feet were not further discussed in subsequent VA outpatient treatment encounters.  

The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he or she cannot passively wait for it in circumstances where he or she may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  When a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b). 

There is no competent medical evidence that a bilateral foot disorder is caused or aggravated by service or secondary to any service-connected disabilities.  Instead, the clinician who examined the Veteran associated his symptoms with rheumatoid arthritis and coronary artery disease.  The Veteran has not provided any competent opinion concluding that the bilateral foot disorder is related to his service-connected right knee disability.  

The Board has also considered the lay statements from the Veteran.  He is competent to report symptoms of his bilateral foot disorder, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is also credible in his belief that his bilateral foot disorder is related to his right knee disability.  However, given the medical professionals' expertise, the findings of record provided by the medical professionals are more probative than the statements from the Veteran.  He did not appear for an examination that could have provided additional opinions regarding his contentions.  

In view of the Veteran's failure to appear at a scheduled examination, the Board concludes based on the competent and credible lay and medical evidence of record, service connection on a direct or secondary basis is not warranted.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in November 2005, prior to the initial adjudication of the claim in April 2007.  He was notified of the evidence not of record that was necessary to substantiate a claim of service connection, and VA and his respective duties for obtaining evidence.  In an August 2014 letter, he was notified of the evidence necessary to substantiate a claim for service connection on a secondary basis and VA's practices in assigning disability ratings and effective dates.  The claim was readjudicated in December 2014.  Thus, the Board concludes that VA satisfied its duties to notify. 

VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA and private treatment records, Social Security Administration (SSA) records, and lay statements.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  

This appeal was remanded by the Board in October 2011 in order to afford the Veteran VA examinations, as well as to obtain the dates of ACDUTRA and INACDUTRA.  The RO was also instructed to acquire the SSA records.  The RO acquired the SSA records and all available information regarding his ACDUTRA and INACDUTRA service.  A VA examination with respect to the issue on appeal was also obtained in December 2011. 

To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  After the required development was completed, the issues were readjudicated and the Veteran was sent a supplemental statement of the case in September 2012.  

Additionally, the Board issued a remand in March 2014.  The Board concludes that there has been substantial compliance. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The RO requested any additional evidence from the Veteran, provided additional and complete notice, obtained VA treatment records, and scheduled a VA examination as directed.  Specifically, the record indicates that Veteran was scheduled for this examination in September 2014, but failed to report to this examination without providing good cause.  See 38 C.F.R. § 3.655; see also Kyhn v. Shinseki, 24 Vet. App. 228 (2011) (VA's established procedure for notifying claimants of VA examinations entitles it to the presumption of regularity that VA employees properly discharged their official duty to notify a Veteran of a VA examination).  Thereafter, the AOJ issued a supplemental statement of the case in December 2014 with an appropriate opportunity to respond.  

The Board finds that there has been substantial compliance with the mandates of its remands. See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  


ORDER

Service connection for a bilateral foot disorder, to include as due to a service-connected right knee disability, is denied



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


